 



EXHIBIT 10.1
EXECUTION COPY
NINTH AMENDMENT AGREEMENT
          This Ninth Amendment Agreement (“Amendment”) is executed as of the
27th day of June, 2006, by and among Pier 1 Funding, L.L.C., a Delaware limited
liability company, as transferor (the “Transferor”), Pier 1 Imports (U.S.),
Inc., a Delaware corporation, as servicer (the “Servicer”), and Wells Fargo
Bank, National Association (successor by merger to Wells Fargo Bank Minnesota,
National Association), a national banking association, as trustee (the
“Trustee”).
W I T N E S S E T H:
          WHEREAS, the Transferor, the Servicer and the Trustee executed the
Series 2001-1 Supplement dated as of September 4, 2001 (as heretofore amended,
the “Supplement”), to the Pooling and Servicing Agreement dated as of
February 12, 1997, among such parties (as heretofore amended, the “Agreement;”
unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the Agreement or the Supplement, as
applicable); and
          WHEREAS, the parties hereto have agreed to amend further the
Supplement on the terms and conditions hereinafter set forth.
          NOW, THEREFORE, the parties hereto agree as follows:
          SECTION 1. Amendment of the Supplement. Effective on the date hereof
and subject to the satisfaction of the condition precedent set forth in
Section 2 below, the definition of “Ineligible Deferred Payment Plan Receivable”
set forth in Section 1.2 of the Supplement is amended and restated in its
entirety to read as follows:
     “Ineligible Deferred Payment Plan Receivable” shall mean any Deferred
Payment Plan Receivable that by its terms (i) permits the deferral of current
payments of principal for more than six monthly billing cycles, (ii) permits the
deferral of current payments of interest for more than 12 monthly billing cycles
or (iii) permits the deferral of current payments of interest for up to
12 monthly billing cycles but does not require minimum monthly payments
(following the expiration of any permitted deferral period under (i) above with
respect to current payments of principal) of at least 5% of the original
outstanding principal balance thereof.
          SECTION 2. Condition Precedent. This Amendment shall become effective
as of the date hereof upon the execution of this Amendment by all of the parties
hereto and the execution and delivery of the Consent to Amendment to Supplement
attached hereto.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Miscellaneous.
          3.1 Ratification. As amended hereby, the Supplement is in all respects
ratified and confirmed and the Supplement as so supplemented by this Amendment
shall be read, taken and construed as one and the same instrument.
          3.2 Representation and Warranty. Each of the Transferor and the
Servicer represents and warrants that this Amendment has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
          3.3 Governing Law; Parties; Severability. This Amendment shall be
governed by and construed in accordance with the laws and decisions (as opposed
to the conflicts of law provisions) of the State of New York. Whenever in this
Amendment there is a reference made to any of the parties hereto, such reference
shall also be a reference to the successors and assigns of such party,
including, without limitation, any debtor-in-possession or trustee. The
provisions of this Amendment shall be binding upon and shall inure to the
benefit of the successors and assigns of the parties hereto. Whenever possible,
each provision of this Amendment shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Amendment.
          3.4 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Transferor, the Servicer and the Trustee have
caused this Amendment to be fully executed by their respective officers as of
the day and year first above written.

              PIER 1 FUNDING, L.L.C.,
Transferor
 
       
 
  By    
 
            Name:
Title:
 
            PIER 1 IMPORTS (U.S.), INC.,
Servicer
 
       
 
  By    
 
            Name:
Title:
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wells Fargo Bank
Minnesota, National Association),
Trustee
 
       
 
  By    
 
            Name:
Title:

[Consent to Amendment to Supplement Attached]

3



--------------------------------------------------------------------------------



 



CONSENT TO AMENDMENT TO SUPPLEMENT
          The undersigned, constituting the Majority Investors under and as
defined in the Certificate Purchase Agreement dated as of September 4, 2001 (as
heretofore amended, the “Purchase Agreement”), among Pier 1 Funding, L.L.C., as
the transferor, Pier 1 Imports (U.S.), Inc., as the servicer, the Class A
Purchasers named therein and JPMorgan Chase Bank, N.A. (as successor to Morgan
Guaranty Trust Company of New York), as the administrative agent, hereby consent
to the terms and conditions of the Ninth Amendment Agreement dated as of
June 27th, 2006, among Pier 1 Funding, L.L.C., as transferor, Pier 1 Imports
(U.S.), Inc., as servicer, and Wells Fargo Bank, National Association (successor
by merger to Wells Fargo Bank Minnesota, National Association), as trustee,
relating to the Series 2001-1 Supplement dated as of September 4, 2001, as
heretofore amended, among the same parties.

              PARK AVENUE RECEIVABLES
COMPANY, LLC (as successor to Delaware
Funding Company, LLC), as the sole Structured
Investor
 
            By JPMorgan Chase Bank, N.A., as attorney-in-
fact
 
       
 
  By:    
 
       
 
      Name: Sherri Gerner
Title: Vice President
 
            JPMORGAN CHASE BANK, N.A., as the sole Committed Investor
 
       
 
  By:    
 
       
 
      Name: Sherri Gerner
Title: Vice President

4